Citation Nr: 1624413	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966 and from May 1966 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, that denied the above claims. 

In September 2010, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In January 2014, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that this case must be remanded to obtain an addendum VA opinion and updated treatment records from the Rocky Hill Vet Center.  

As noted in the Board's prior remand, VA psychiatric examiners in September 2009 and January 2012 opined that the Veteran suffered from both PTSD and depressive disorder, with distinct and different symptoms attributable to each psychiatric disorder.  Neither examiner provided a rationalized opinion as to whether the Veteran's depressive disorder was related to active service.

Accordingly, in January 2014, the Board remanded the case to schedule the Veteran for a new psychiatric examination.  In its remand directives, the Board asked the examiner to, among other items, assign a Global Assessment of Functioning (GAF) score and explain the basis for the finding, and opine whether it is at least as likely as not that any diagnosed depressive disorder is related to active service.  The remand also directed that the Veteran be afforded a separate examination to determine whether the Veteran's service-connected disabilities, either alone or together, render him unable to secure or follow a substantially gainful occupation.

In June 2014 the Veteran was afforded a VA PTSD examination.  The examiner noted that the Veteran had received counseling at the Rocky Hill Vet Center since January 2012, and found that the Veteran was not totally and socially impaired due to PTSD.  The examiner did not assign a GAF score.  

Addressing the opinions requested by the Board, the examiner opined that 
the Veteran's depressive symptoms are unlikely to be related to the Veteran's active service, but a rationale was not provided for that conclusion.  Concerning employability, the examiner opined that the Veteran may have deficits that would moderately affect his ability to perform a job, but that he would not be precluded from engaging in physical or sedentary employment.  

Subsequently in June 2014, the Veteran underwent a VA examination which addressed his service-connected disabilities other than PTSD.  The examiner opined that the Veteran's service-connected disabilities render him unable to secure or maintain gainful employment in a position involving physical labor, but that he would be able to secure and maintain employment in a sedentary job.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The June 2014 PTSD examiner did not comply with the January 2014 remand directive to assign a GAF score and explain the finding, and she did not provide a rationale for her opinion that the Veteran's depressive disorder is not related to active service.  Moreover, as the employability opinion provided by the PTSD examiner did not address the Veteran's physical disabilities, and as the opinion by the subsequent examiner did not address the PTSD, another opinion is must be provided which addresses the combined effects of the physical and mental disabilities.  Thus, the Board finds that an addendum opinion to the June 2014 PTSD examination report is required.  

As previously noted, the Veteran reported that he has received counseling at the Rocky Hill Vet Center since January 2012.  However, Vet Center records dating since November 2012 are not associated with the claims file.  Therefore, they must be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Updated private treatment records should also be obtained. 

Finally, the Board notes that the claim for a TDIU is inextricably intertwined with the Veteran's PTSD claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any treatment records from the Rocky Hill Vet Center dating since November 2012.  Additionally, obtain VA treatment records dating from July 2014 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Ask the Veteran to identify any private providers who have treated him for his service-connected disabilities since June 2014, to include his private cardiologist.  After securing the necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Return the claims file to the June 2014 PTSD examiner, if available.  If that examiner is not available, the file should be forwarded to a psychologist or psychiatrist to obtain the requested addendum.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the clinician should: 

* Assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and

* Explain the significance of the score.

* Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depressive disorder is causally related to service.  Please explain why or why not.  

* Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities both physical and mental, considered alone or together, to specifically include the medications required to treat each, render him unable to secure and follow a substantially gainful occupation.  Please explain why or why not.

In rendering this opinion, the clinician should discuss the opinion of the VA physician who examined the Veteran on June 26, 2014  - - that the Veteran's service-connected disabilities render him unable to secure or maintain gainful employment in a position involving physical labor, but that he would be able to secure and maintain employment in a sedentary job.  

If an examiner cannot provide an opinion without resorting to speculation, he/she should explain why   an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




